EXHIBIT 10.2

AMENDED AND RESTATED

HANCOCK HOLDING COMPANY

2005 LONG-TERM INCENTIVE PLAN

This Amendment and Restatement of the Hancock Holding Company 2005 Long-Term
Incentive Plan (hereinafter the “Plan”) is made this the 18th day of December,
2008, to be effective as of the 1st day of January, 2009.

WITNESSETH:

WHEREAS, effective the 31st day of March, 2005, Hancock Holding Company (the
“Company”) adopted the Plan to provide incentives and awards to Associates and
Directors of the Company and to Associates of its Subsidiaries; and

WHEREAS, the Company desires to amend the Plan to comply with applicable
provisions of Section 409A of the Code and to reflect certain other changes and
desires to restate the Plan in its entirety to incorporate such amendments.

NOW, THEREFORE, the Amended and Restated Hancock Holding Company 2005 Long-Term
Incentive Plan is as follows:

ARTICLE I

PURPOSE

The purpose of the Hancock Holding Company 2005 Long-Term Incentive Plan is
(i) to provide incentives and rewards for Associates and Directors of the
Company and for Associates of its Subsidiaries (ii) to support the execution of
the Company’s business and human resource strategies and the achievement of its
goals and (iii) to associate the interests of Associates and Directors with
those of the Company’s shareholders.

ARTICLE II

DEFINITIONS

Section 2.1 “Associate” means an employee of the Company or a Subsidiary.

Section 2.2 “Award” means a grant under this Plan of stock options (including
incentive stock options under Section 422 of the Code), Restricted Shares,
Performance Stock Awards or Stock Appreciation Rights on a stand alone,
combination or tandem basis, as described herein.

Section 2.3 “Award Agreement” means a written or electronic agreement entered
into between the Company and a Participant setting forth the terms and
conditions of an Award made to such Participant under this Plan, in the form
prescribed by the Committee.

Section 2.4 “Board” means the Board of Directors of the Company.

Section 2.5 “Change of Control” shall have the meaning specified in
Section 12.2.

Section 2.6 “Code” means the Internal Revenue Code of 1986, as amended from time
to time.

Section 2.7 “Committee” means the Committee appointed by the Board, each member
of which shall be a “Non-Employee Director” within the meaning of Rule 16b-3
under the Exchange Act, an “outside director” within the meaning of
Section 162(m) of the Code and an “independent director” as defined in Nasdaq
Marketplace Rule 4200(15). The Committee shall be composed of no fewer than the
minimum number of “Non-Employee Directors” as may be required by Rule 16b-3.



--------------------------------------------------------------------------------

Section 2.8 “Common Stock” means the common stock of the Company.

Section 2.9 “Company” means Hancock Holding Company, a bank holding company
under the Bank Holding Company Act of 1956, headquartered in Gulfport,
Mississippi, and its successors and assigns.

Section 2.10 “Director” means a member of the board of directors of the Company.

Section 2.11 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.12 “Fair Market Value” means the closing price of the Common Stock as
reported on the Nasdaq Stock Market on the day immediately preceding the
relevant valuation date or, if there were no Common Stock transactions on such
day, on the next preceding date on which there were Common Stock transactions.

Section 2.13 “Incentive Award” means an Award to an Associate or Director under
this Plan.

Section 2.14 “Negative Discretion” means other factors to be applied by the
Committee in reducing the number of shares of Common Stock to be issued pursuant
to a Performance Stock Award if the Performance Goals have been met or exceeded
if, in the Committee’s sole judgment, such application is appropriate in order
to act in the best interest of the Company and its shareholders. The Negative
Discretion factors include, but are not limited to, the achievement of
measurable individual performance objectives established by the Committee and
communicated to the Associate or Director in advance of the Performance Period,
and competitive pay practices.

Section 2.15 “Participant” means an Associate or Director who has been granted
an Award under this Plan.

Section 2.16 “Performance Goals” means, with respect to any Performance Period,
performance goals based on any of the following criteria and established by the
Committee prior to the beginning of such Performance Period or performance goals
based on any of the following criteria and established by the Committee after
the beginning of such Performance Period that meet the requirements to be
considered pre-established performance goals under Section 162(m) of the Code:
earnings or earnings growth; earnings per share; return on equity, assets or
investment; revenues; expenses; charge-offs; reductions in non-performing
assets; any component of or combination of the preceding and/or any other
performance measure as may be determined and defined from time to time by the
Committee. Such Performance Goals may be particular to an Associate or Director
or the division, department, branch, line of business, Subsidiary or other unit
in which the Associate works, or may be based on the performance of the Company
generally.

Section 2.17 “Performance Period” means the period of time designated by the
Committee applicable to Restricted Shares or a Performance Stock Award during
which the Performance Goals shall be measured.

Section 2.18 “Performance Stock Award” shall have the meaning specified in
Section 6(d).

Section 2.19 “Plan” means the Hancock Holding Company 2005 Long-Term Incentive
Plan, amended and restated as set forth herein.

Section 2.20 “Plan Year” means a twelve-month period beginning with January 1 of
each year.

Section 2.21 “Reporting Person” means an officer or director of the Company
subject to the reporting requirements of Section 16 of the Exchange Act.

Section 2.22 “Subsidiary” means any corporation or other entity, whether
domestic or foreign, in which the Company has or obtains, directly or
indirectly, a proprietary interest of more than 50% by reason of stock ownership
or otherwise.



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

Any Associate of the Company or a Subsidiary and any Director of the Company
selected by the Committee is eligible to receive an Incentive Award.

ARTICLE IV

PLAN ADMINISTRATION

Section 4.1 Committee. This Plan shall be administered by the Committee. The
Committee shall periodically make determinations with respect to the
participation of Associates or Directors in this Plan and the grant terms of
Awards hereunder as provided in Article VI. Except as otherwise required by this
Plan, the Committee shall have authority to interpret and construe the
provisions of this Plan and the Award Agreements and make determinations
pursuant to any Plan provision or Award Agreement which shall be final and
binding on all persons.

Section 4.2 Delegation. The Committee may designate persons other than its
members to carry out its responsibilities under such conditions or limitations
as it may set, other than its authority with regard to Awards granted to
Reporting Persons.

ARTICLE V

STOCK SUBJECT TO THE PROVISIONS OF THIS PLAN

Section 5.1 Types of Shares. The stock subject to the provisions of this Plan
shall either be shares of authorized but unissued Common Stock, shares of Common
Stock held as treasury stock or previously issued shares of Common Stock
reacquired by the Company, including shares purchased on the open market.

Section 5.2 Aggregate Limitations. Subject to adjustment in accordance with the
provisions of Article X, and subject to Section 5.6, the aggregate number of
shares of Common Stock that may be issued pursuant to Awards granted under this
Plan is Five Million (5,000,000) all of which can be issued to Associates as
Incentive Stock Options if the Committee so determines in its sole discretion.
The aggregate number of shares subject to this Plan may be increased from time
to time by amendment hereto in accordance with Article IX, provided, however,
the total number of shares of Common Stock issuable pursuant to Awards of
Incentive Stock Options shall not be increased to more than Five Million
(5,000,000) (other than pursuant to an adjustment for changes in capitalization
as provided in Article X) without approval by the shareholders of the Company.

Section 5.3 Annual Limitation. Subject to adjustment in accordance with the
provisions of Article X, and subject to Section 5.6, the total number of shares
of Common Stock for which Awards may be granted (including, without limitation,
Awards of Restricted Shares and Performance Stock Awards) in any Plan Year shall
not exceed two percent (2%) of the outstanding Common Stock as reported in the
Company’s Annual Report on Form 10-K for the fiscal year ending immediately
prior to such Plan Year.

Section 5.4 Participant Limitations. Subject to adjustment in accordance with
Section X, and subject to Section 5.2, (i) the total number of shares of Common
Stock available for grants of Awards in any Plan Year to any Participant shall
not exceed 100,000 shares of Common Stock and (ii) the total number of shares of
Common Stock available for grants of Restricted Shares to be issued pursuant to
Performance Stock Awards in any Plan Year to any Participant shall not exceed
35,000 shares of Common Stock. In addition, the aggregate Fair Market Value
(determined as of the date of the grant) of the Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year shall not exceed One Hundred Thousand and
no/100 Dollars ($100,000.00).



--------------------------------------------------------------------------------

Section 5.5 Calculation of Shares. In addition to the provisions of Section 5.6
below, for purposes of calculating the total number of shares of Common Stock
available for grants of Awards hereunder, the following shall apply:

 

  (1) The number of shares of Common Stock available for grants of Awards
hereunder shall be reduced by the number of shares for which Awards are actually
granted, and by the number of shares credited as restricted stock units and/or
performance shares to the account of the Participant under the Company’s
Nonqualified Deferred Compensation Plan in lieu of an Award of Restricted Shares
or of Performance Stock under this Plan, and

 

  (2) The grant of a Performance Stock Award shall be deemed to be equal to the
maximum number of shares of Common Stock which may be issued under the Award.

Section 5.6 Determining Limits. There shall be carried forward and be available
for Awards under this Plan in each succeeding Plan Year, in addition to shares
of Common Stock available for grant in such Plan Year under Section 5.3, all of
the following: (i) any unused portion of the limit set forth in Section 5.3 for
preceding Plan Years; (ii) shares of common Stock represented by Awards which
have been cancelled, forfeited, surrendered, terminated or expire unexercised
during preceding Plan Years; and (iii) the excess amount of variable Awards
which become fixed at less than their maximum limitations.

In addition, if any Award under the Plan shall expire, terminate or be canceled
(including cancellation upon the Participant’s exercise of a related Award) for
any reason without having been exercised in full, or if any Award shall be
forfeited to the Company, the unexercised or forfeited Award shall not count
against the aggregate limitations under Section 5.2 and shall again become
available for grants under the Plan (unless the holder of such Award received
dividends or other economic benefits with respect to such Award, which dividends
or other economic benefits are not forfeited, in which case the Award shall
count against the above limits). Shares of Common Stock equal in number to the
shares surrendered in payment of the option price, and shares of Common Stock
that are withheld in order to satisfy Federal, state or local tax liability,
shall not count against the aggregate limitations in Section 5.2. Only the
number of shares of Common Stock actually issued upon exercise of a Stock
Appreciation Right shall count against the above limit, and any shares that were
estimated to be used for such purposes and were not in fact so used shall again
become available for grants under the Plan. Cash settlements of Awards will not
count against the above limits.

ARTICLE VI

INCENTIVE AWARDS UNDER THIS PLAN

Section 6.1 Types of Awards. As the Committee may determine, the following types
of Incentive Awards may be granted under this Plan to Associates or Directors on
a stand alone, combination or tandem basis:

(a) Stock Option. A right to buy a specified number of shares of Common Stock at
a fixed exercise price during a specified time, all as the Committee may
determine; provided that the exercise price of any option shall not be less than
100% of the Fair Market Value of the Common Stock on the date of grant of the
Award.

(b) Incentive Stock Option. An Award to an Associate in the form of a stock
option which shall comply with the requirements of Section 422 of the Code or
any successor Section as it may be amended from time to time. Incentive Stock
Options may only be awarded to an Associate. In no event will a Director be
eligible to receive, nor shall a Director be granted hereunder, an Award of an
Incentive Stock Option, unless such Director is otherwise eligible as an
Associate.

(c) Restricted Shares. A transfer of shares of Common Stock to a Participant,
subject to such restrictions on transfer, vesting or other incidents of
ownership, or subject to specified performance standards, for such periods of
time as the Committee may determine. Stock certificates representing the
Restricted Shares granted to a Participant shall be registered in the name of
the Participant, and the Participant shall be entitled to dividends on and have
the right to vote such shares.

(d) Performance Stock Awards. A right, granted to a Participant, to receive
Common Stock that is not to be issued to the Participant until after the
satisfaction of the Performance Goals during a Performance Period.



--------------------------------------------------------------------------------

(e) Stock Appreciation Rights. An Award which entitles the Participant to
receive upon exercise of the right, all or a portion of the excess of (a) the
Fair Market Value of a specified number of shares of Common Stock at the time of
exercise over (b) a specified price that shall not be less than one hundred
percent (100%) of the Fair Market Value of the shares of Common Stock at the
time of grant. Stock Appreciation Rights may be granted in connection with a
previously or contemporaneously granted option, or independent of any option. If
issued in connection with an option, the Committee may impose a condition that
exercise of a Stock Appreciation Right cancels the option with which it is
connected. A Stock Appreciation Right may not be exercised at any time when the
Fair Market Value of the shares of Common Stock to which it relates does not
exceed the exercise price of the option associated with those shares of Common
Stock. A Stock Appreciation Right issued in connection with an option may be
exercised at any time the option to which it relates is exercisable, but only to
the extent the option to which it relates is then exercisable, and shall be
subject to the conditions applicable to such option. Upon exercise of a Stock
Appreciation Right, only Common Stock can be delivered in settlement thereof.

Section 6.2 Award Agreement. Each Award under the Plan shall be evidenced by a
written or electronic agreement that shall set forth the terms of the Award.
Except as otherwise required by law or the provisions of this Plan, the
Committee shall have sole discretion to determine the terms of each Award
granted hereunder, including vesting schedules, price, performance standards
(including Performance Goals), length of relevant performance, restriction or
option period, dividend rights, post-retirement and termination rights, payment
alternatives such as cash, stock, contingent awards or other means of payment
consistent with the purpose of this Plan, risks of forfeiture, and such other
terms and conditions as the Committee shall deem appropriate.

ARTICLE VII

PERFORMANCE STOCK AWARDS

Section 7.1 Administration. Performance Stock Awards may be granted to a
Participant either alone or in addition to other Incentive Awards granted under
this Plan. The Committee shall determine the Associates and Directors to whom
Performance Stock Awards shall be granted for any Performance Period, the
duration of the applicable Performance Period, the number of shares of Common
Stock to be awarded at the end of a Performance Period if the Performance Goals
are met or exceeded and the terms and conditions of the Performance Stock Award
in addition to those contained in this Article VII.

Section 7.2 Payment of Award. During or after the end of a Performance Period,
the financial performance of the Company during such Performance Period shall be
measured against the Performance Goals. If the Performance Goals are not met, no
Common Stock shall be issued pursuant to the Performance Stock Award. If the
Performance Goals are met or exceeded, the Committee shall certify that fact in
writing in the Committee minutes or elsewhere and certify the number of shares
of Common Stock to be issued under each Performance Stock Award in accordance
with the related Award Agreement. The Committee may, in its sole discretion,
apply Negative Discretion to reduce the number of shares of Common Stock to be
issued under a Performance Stock Award.

Section 7.3 Entitlement to Shares. To be entitled to earn or receive shares
under a Performance Stock Award, a Participant must remain as an Associate or
Director through the end of the Performance Period and for a period of
forty-five (45) days thereafter.

ARTICLE VIII

OTHER TERMS AND CONDITIONS

Section 8.1 Assignability. With respect to Incentive Stock Options only, except
to the extent, if any, as may be permitted by the Code and rules promulgated
under Section 16 of the Exchange Act, (i) no Incentive Stock Option shall be
assignable or transferable except by will, by the laws of descent and
distribution or by a beneficiary designation filed with the Company in
accordance with procedures established by the Committee and (ii) during the
lifetime of a Participant, the Award shall be exercisable only by such
Participant or such Participant’s guardian or legal representative.



--------------------------------------------------------------------------------

With respect to other Awards, unless the Committee shall permit (on such terms
and conditions as it shall establish) an Award to be transferred to a member of
the Participant’s immediate family or to a trust or similar vehicle for the
benefit of such immediate family members (collectively, the “Permitted
Transferees”), (i) no Award shall be assignable or transferable except by will,
by the laws of descent and distribution or by a beneficiary designation filed
with the Company in accordance with procedures established by the Committee or
pursuant to a domestic relations order and (ii) during the lifetime of a
Participant, the Award shall be exercisable only by such Participant or such
Participant’s guardian, legal representative or assignee pursuant to a domestic
relations order or, if applicable, the Permitted Transferees.

Section 8.2 Exercise of Option by Transferee. Upon the transfer of (i) an
Incentive Stock Option to a beneficiary or devisee or (ii) an option other than
an Incentive Stock Option to any transferee pursuant to a transfer approved by
the Committee, such transferee shall have the balance of the original exercise
period within which to exercise the transferred option.

Section 8.3 Rights As A Shareholder. Except as otherwise provided herein with
respect to Restricted Shares or in any Award Agreement, a Participant shall have
no rights as a shareholder with respect to shares of Common Stock covered by an
Award until the date the Participant or his nominee (which, for purposes of this
Plan, shall include any third party agent selected by the Committee to hold such
shares on behalf of a Participant), guardian or legal representative is the
holder of record of such shares.

Section 8.4 No Obligation to Exercise. The grant of an Award shall impose no
obligation upon the Participant to exercise the Award.

Section 8.5 Payments by Participants. The Committee may determine that Incentive
Awards for which a payment is due from a Participant may be payable: (i) in U.S.
dollars by personal check, bank draft or money order payable to the order of the
Company, by money transfers or direct account debits; (ii) through the delivery
or deemed delivery based on attestation to the ownership of shares of Common
Stock with a Fair Market Value equal to the total payment due from the
Participant; (iii) by a combination of the methods described in (i) and
(ii) above; or (iv) by such other methods as the Committee may deem appropriate.

Section 8.6 Tax Withholding. The Company shall have the right to withhold from
any payments made under this Plan, including the Common Stock distributed or to
be distributed pursuant to an Award hereunder, or to collect from the
Participant as a condition of such payment, any taxes required by applicable
federal, state and/or local income tax law to be withheld (“Withholding Taxes”).
At any time any Withholding Taxes are required to be withheld in connection with
a distribution of shares of Common Stock pursuant to this Plan, the Participant
may elect to satisfy this obligation, in whole or in part, by either
(i) remitting cash to the Company equal to the amount of the Withholding Taxes,
or (ii) directing the Company to withhold from such distribution shares of
Common Stock having a value equal to the amount of the Withholding Taxes. Such
an election may be made in connection with a Stock Option at the time of the
exercise of such Stock Option. In the case of Restricted Shares or other Awards,
such election must be made prior to the time the Award vests or otherwise
becomes taxable to the Participant. Such an election is subject to the
disapproval of the Committee. If an election is not made by the Participant, the
amount of the Withholding Taxes shall be withheld from the Common Stock to be
distributed under the Award.

Section 8.7 Restrictions On Sale and Exercise. With respect to Reporting
Persons, and if required to comply with rules promulgated under Section 16 of
the Exchange Act (i) no Award providing for exercise, a vesting period, a
restriction period or the attainment of performance standards shall permit
unrestricted ownership of shares of Common Stock by the Participant for at least
six months from the date of grant, and (ii) shares of Common Stock acquired
pursuant to this Plan (other than shares of Common Stock acquired as a result of
the granting of a “derivative security”) may not be sold or otherwise disposed
of for at least six months after acquisition.

Section 8.8 Requirements of Law. The granting of Awards and the issuance of
shares of Common Stock upon the exercise of Awards shall be subject to all
applicable requirements imposed by federal and state securities and other laws,
rules and regulations and by any regulatory agencies having jurisdiction, and by
any stock exchanges upon which the Common Stock may be listed. As a condition
precedent to the issuance of shares of Common Stock pursuant to the grant or
exercise of an Award, the Company may require the Participant to take any
reasonable action to meet such requirements.



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENTS AND TERMINATION

Section 9.1 Board Authority. Except as otherwise provided in this Plan, the
Board may at any time terminate and, from time to time, may amend or modify this
Plan. Any such action of the Board may be taken without the approval of the
Company’s shareholders, but only to the extent that such shareholder approval is
not required by applicable law, regulation, or self-regulatory organization
rule, including specifically Rule 16b-3 under the Exchange Act and NASDAQ
Marketplace Rule 4350(i).

Section 9.2 Preservation of Awards. No amendment, modification or termination of
this Plan shall in any manner adversely affect any Awards theretofore granted to
a Participant under this Plan without the consent of such Participant.

ARTICLE X

RECAPITALIZATION

The aggregate number of shares of Common Stock as to which Awards may be granted
to Participants, the number of shares of Common Stock which may be issued in
each Plan Year, the number of shares of Common Stock covered by each outstanding
Award, and the price per share thereof in each such Award, shall all be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, stock dividend, combination
or exchange of shares, exchange for other securities, reclassification, or
reorganization, redesignation, merger, consolidation, recapitalization or other
such change. Any such adjustment may provide for the elimination of fractional
shares.

ARTICLE XI

NO RIGHT TO EMPLOYMENT

No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Company or a Subsidiary. Nothing in this Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary.

ARTICLE XII

CHANGE OF CONTROL

Section 12.1 Effect of a Change of Control. In the event of a Change of Control
(as defined below), each Incentive Award outstanding on the date of such Change
of Control may be immediately exercised and/or realized if and to the extent
provided in the Award Agreement evidencing such Incentive Award. In addition,
notwithstanding anything contained in this Plan or any Award Agreement to the
contrary, the following may, in the sole discretion of the Committee, occur with
respect to any and all Incentive Awards outstanding as of the date of such
Change of Control:

(i) automatic maximization of performance standards, lapse of all restrictions
and acceleration of any time periods relating to the vesting of such Awards so
that such Awards may be immediately vested in full on or before the relevant
date fixed in the Award Agreement;

(ii) Performance Stock Awards shall be paid entirely in cash;

(iii) following a Change of Control, if a Participant’s employment or service as
a Director terminates for any reason other than retirement under a retirement
plan of the Company or death, any Options held by such Participant may be
exercised by such Participant until the earlier of three months after the
termination of employment or the expiration date of such Options; and



--------------------------------------------------------------------------------

(iv) all Awards become non-cancelable.

Section 12.2 Definition. For purposes of this Plan, a “Change of Control” of the
Company shall be deemed to have occurred upon the happening of any of the
following events:

(i) The acquisition by any one person or by more than one person acting as a
group, of ownership of stock that, together with stock held by such person or
group, constitutes more than fifty percent (50%)of the total Fair Market Value
or total voting power of the stock of the Company;

(ii) The acquisition by any one person, or by more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of ownership of stock in the Company possessing fifty percent
(50%) or more of the total voting power of the stock of the Company;

(iii) The replacement during any twelve-month period of a majority of the
members of the Board by directors whose appointment or election is not endorsed
by a majority of the members of the Board before the date of such appointment or
election; or

(iv) The acquisition by any one person, or more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of assets of the Company having a total gross fair market value of
more than fifty percent (50%) of the total gross fair market value of all of the
assets of the Company immediately prior to such acquisition or acquisitions.

For purposes of the above, “persons acting as a group” shall have the meaning as
in Treasury Regulations Section 1.409A-3(i)(5)(v)(B).

It is intended that the definition of Change of Control contained herein shall
be the same as (i) a change of ownership of a corporation, (ii) a change in the
effective control of a corporation and/or (iii) a change in the ownership of a
substantial portion of a corporation’s assets as reflected in Treasury
Regulations Section 1.409A-3(i)(5), as modified by the substitution of the
higher percentage requirements in items (b) and (d) above; and all questions or
determinations in connection with any such Change of Control shall be construed
and interpreted in accordance with the provisions of such Regulations. This
definition of a Change of Control shall be applicable only for purposes of
determining benefits related to Awards granted under this Plan which become
applicable in the event of such a Change of Control and for no other purpose.

ARTICLE XIII

GOVERNING LAW

To the extent that federal laws and/or related federal rules and regulations do
not otherwise control, this Plan shall be construed in accordance with and
governed by the law of the State of Mississippi.

ARTICLE XIV

INDEMNIFICATION

Each person who is or shall have been a member of the Committee or of the Board
shall be indemnified and held harmless by the Company against and from any loss,
cost, liability or expense that may be imposed upon or reasonably incurred by
him in connection with or resulting from any claim, action, suit or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under this Plan and against and from any and all
amounts paid by him in settlement thereof, with the Company’s approval, or paid
by him in satisfaction of any judgment in any such action, suit or proceeding
against him, provided he shall give the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Articles of Incorporation or Code of Regulation, as
a matter of law, or otherwise, or any power that the Company may have to
indemnify them or hold them harmless.



--------------------------------------------------------------------------------

ARTICLE XV

SAVINGS CLAUSE

This Plan is intended to comply in all aspects with applicable law and
regulation, including, with respect to those Participants who are Reporting
Persons, Rule 16b-3 under the Exchange Act. In case any one or more of the
provisions of this Plan shall be held invalid, illegal or unenforceable in any
respect under applicable law and regulation (including Rule 16b-3), the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provision shall be deemed null and void; however, to the extent
permissible by laws, any provision which could be deemed null and void shall
first be construed, interpreted or revised retroactively to permit this Plan to
be construed in compliance with all applicable laws (including Rule 16b-3) so as
to foster the intent of this Plan. Notwithstanding anything in this Plan to the
contrary, the Committee, in its sole and absolute discretion, may bifurcate this
Plan so as to restrict, limit or condition the use of any provision of this Plan
to Participants who are Reporting Persons without so restricting, limiting or
conditioning this Plan with respect to other Participants.



--------------------------------------------------------------------------------

EFFECTIVE DATE AND TERM

The effective date of this Amendment and Restatement of the Plan is January 1,
2009. The original effective date of the Plan is March 31, 2005, the date of its
approval by the Company’s shareholders. This Plan shall remain in effect until
the tenth anniversary of its approval by the shareholders.

 

HANCOCK HOLDING COMPANY By:     Name:     Title:    

 

Attest Name:     Title:    